Citation Nr: 1635702	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  14-21 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to October 8, 2013.

2. Entitlement to an effective date earlier than October 8, 2013 for a 100 percent disability rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1962 to November 1966.  The Board notes that the Veteran is a recipient of the Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The RO, which is the agency of original jurisdiction (AOJ) denied TDIU in a September 2010 decision and increased the Veteran's PTSD rating to 70 percent disabling effective February 23, 2010.  In a December 2010 Statement in Support of Claim the Veteran requested the RO to "reopen" his claim for TDIU due to the increased PTSD rating and stated that he was entering the VA PTSD clinic later that month and pointed to VA medical records he believed the RO did not consider.  

At that time, regulation provided that any written communication from a claimant or representative expressing dissatisfaction or disagreement with an adjudicative determination and a desire to contest the result, would constitute a notice of disagreement.  38 C.F.R. § 20.201 (2010).  Liberally construing the Veteran's December 2010, communication, the Board finds that the communication constitutes a notice of disagreement to the September 2010 rating decision.  The RO did not issue a statement of the case until May 2014.  Consequently, the Board finds that this matter is on appeal from the September 2010 rating decision as opposed to the May 2014 rating decision.

The issue of entitlement to an effective date earlier than October 8, 2013 for a 100 percent disability rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

The Veteran was unable to secure and follow a substantially gainful occupation due to his service-connected PTSD from the date of his claim on February 23, 2010.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met for the period from February 23, 2010 through October 7. 2013.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in February 2010.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  All identified treatment records are associated with the claims file and VA provided adequate examinations in this case, as discussed below.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


TDIU

The Veteran asserts that he is unable to obtain and maintain gainful employment as a result of his service-connected PTSD.  Specifically, the Veteran has reported that PTSD precluded him from working with other people, or working in an environment with authority figures.  

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

The Board has limited the time period in this case to the period prior to when the Veteran had a schedular rating less than total.  This is because he has only one other service-connected disability, residuals of shrapnel wounds of the upper left leg, and that disability is rated noncompensable.  Here, the basis for the Board's grant of TDIU is entirely the Veteran's PTSD.  As such, there is no question of entitlement to special monthly compensation at the rate specified at 38 U.S.C.A. § 1114(s) and thus the first sentence of § 4.16(a) is controlling as to assignment of a TDIU if the schedular rating is less than total.  

Although the Veteran filed a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, in April 2010, his claim is based on disability resulting from PTSD and VA received his claim for an increase in his PTSD disability rating on February 23, 2010.  That is the proper date of claim in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A 70 percent rating has been effective for his PTSD beginning on that date and therefore he meets the percentage requirements under § 4.16(a) from that date.  

In a February 2010 letter, the Veteran stated that his poor employment record (stated as between 50 to 70 jobs throughout his career during a June 2008 VA examination) was due to his PTSD.  He further stated that he could not remember a third of the places he had worked as some only lasted a week or two.  Due to his PTSD, the Veteran stated that he could not work with other people.

The Veteran was afforded a VA examination in March 2010.  The examiner noted that the Veteran was unemployed and had been since March 2005 due to an injury sustained in an accident in which he injured his neck.  The examiner found that the Veteran had difficulty relating to groups of people and would have difficulty working in a setting with a group of people.  The examiner did find that the Veteran could manage to work on solitary tasks.  

An April 2007 VA mental health initial consultation record notes that the Veteran reported that his PTSD symptoms had become worse over the past year.  A November 2008 VA medical record shows that the Veteran reported that his PTSD had again started to worsen including symptoms of anxiety and a desire to avoid crowds and people.  

During an April 2011 VA examination, the Veteran reported that his PTSD symptoms were worse than they were the prior year, and that they were daily and more severe.  The examiner found that the Veteran's PTSD was manifested by sleep disturbance, panic attacks, short temper, and disturbances of mood resulting in estrangement from family, friends, neighbors and businesses.  At the time of the examination the Veteran was unemployed.  The Veteran reported that he considered employment but had difficulty working around other people.  The examiner found the severity of the Veteran's symptoms to be moderate.  The examiner was unable to determine whether the Veteran's unemployment was due to his PTSD symptoms or his "characterological traits."

The Veteran underwent another VA examination in February 2012.  The Veteran stated that he attended a residential treatment program in 2011, but that the program made his symptoms worse.  The examiner found that the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.  The examiner further found that the current global assessment of functioning (GAF) score was 45.  The examiner noted that the Veteran last worked in March 2005 and that the record indicated that he was unemployable due to arthritis.  The Veteran stated that his work performance was "great" but that he quit most jobs.  In addition, the Veteran stated that he did well at work if he did not have a boss and that he currently was not looking for work.  The examiner noted the following symptoms: anxiety; panic attacks that occurred weekly; chronic sleep impairment; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances including work or a worklike setting; and suicidal ideation.  The examiner noted symptoms of PTSD affecting the Veteran's ability to work including: irritability; anxiety; hypervigilance; startle affect; and effects of sleep and disturbance.  The examiner found that concentration as measured by immediate and recent recall was good.  The Veteran acknowledged that his employment went well if he was not closely supervised.   Lastly, the examiner noted that the records showed the Veteran was unemployable due to arthritis.   Based on the examination, the examiner opined that it was "as likely as not [the Veteran] could work in an environment where there was little interaction with others and where there were limited time pressures placed on performance."

An October 2013 medical record notes that the Veteran was interviewed on October 8, 2013 in conjunction with his claim for TDIU.  The examination was conducted solely in reference to consideration of employability.  The examiner found that significant symptoms of PTSD, which had resulted in social isolation and minimal contact with others since 2005, had contributed to the Veteran's lack of employability.  Further, the private physician found that the Veteran was not considered employable at the present time.  The symptoms the physician noted during the examination included the following: recurrent and intrusive memories which were involuntary and distressing; recurrent dreams of stressor events; psychological distress at exposure to cues symbolizing stressor events; psychological reactions to such cues; efforts to avoid external reminders that roused distressing memories; persistent blame to himself relating to stressor events; persistent negative emotional state, particularly including horror and guilt; diminished interest or participation in significant activities; hypervigilance; exaggerated startle response; problems with concentration; sleep disturbance; and flattened effect.

An April 2014 VA examiner opined that it was "more likely than not that the Veteran's PTSD precludes gainful employment" and that "severe PTSD precludes employment, more likely than not."  The VA examiner found total occupational and social impairment.  The examiner also found the following symptoms: depressed mood; anxiety; suspiciousness; panic attacks that occur weekly; chronic sleep impairment; mild memory loss; flattened effect; gross impairment in thought processes or communication; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances including work or  a worklike setting; and suicidal ideation.  The examiner further found that the Veteran's history of unstable employment, divorces and valid Minnesota Multiphasic Personality Inventory (MMPI) profile all indicate his inability to maintain gainful employment due to PTSD.  Lastly, the examiner found that the magnitude of all these facts outweighed the April 2011 VA examiner's finding of character issues being a factor in unemployment.

After reviewing the evidence of record and weighing the multiple VA examinations as well as the private medical records, the Board finds that entitlement to TDIU is warranted.  The record shows that the Veteran's PTSD symptoms began to worsen by April 2007, two years after he last held a job.  Thus, the fact that a neck injury and arthritis caused the Veteran to lose his previous job in 2005 is inconsequential to this inquiry.  The focus of the Board's inquiry is whether the Veteran's PTSD, which worsened after 2007, precludes him from gainful employment.

In this regard, the April 2011 VA examiner did not provide an opinion as to the Veteran's ability to find gainful employment based on his service-connected PTSD.  Moreover, the examiner was unable to differentiate the Veteran's PTSD symptoms from his "characterological traits" as the cause of his unemployment.  Accordingly, the Board finds the April 2011 examination of little probative value as to the issue of TDIU.  

The February 2012 VA examiner found that the Veteran was employable, but only in a work environment where the Veteran had little interaction with others and limited time pressures placed on performance.  The examiner's opinion was based mainly on a finding that the Veteran left work in 2005 due to arthritis and that the Veteran reported being able to work when he was not supervised.  As stated above, the Veteran did not report a worsening of his PTSD symptoms until two years later; thus, the fact that the Veteran's neck injury caused him to lose his job in 2005 has no bearing on this case.  Moreover, the Board finds the severe restrictions the examiner placed on the Veteran's employability essentially precludes the Veteran from most occupations.  Based on these factors, the Board does not find the February 2012 VA examination persuasive, and of little probative value.

However, the Board does find the October 2013 private medical physician's report and the April 2014 VA examination most probative.  Both medical professionals found the Veteran unemployable due to his service-connected PTSD, and both provided persuasive rationales for their opinions.  Further, the April 2014 examiner provided a persuasive rebuttal to the April 2011 VA examiner's finding of character traits as a cause of the Veteran's unemployment and found that the PTSD symptoms far outweighed any character issues being a factor in unemployment.  

Accordingly, considering the evidence overall, it is sufficient to show that the Veteran is incapable of gainful employment due to his service-connected PTSD and TDIU is granted.  Moreover, the Board finds that the opinions from October 2013 and April 2014 are probative for the entire period appeal.  Therefore, TDIU is warranted from the date of claim, February 23, 2010, through October 7, 2013, the day prior to when the 100 percent schedular rating under 38 C.F.R. § 4.130 became effective.  


ORDER

Entitlement to a TDIU is granted for the period from February 23, 2010 through October 7, 2013, subject to the regulations governing the disbursement of monetary benefits.



REMAND

In a May 2014 rating decision, the RO increased the Veteran's PTSD rating to 100 percent effective October 8, 2013.  In a June 2014 VA Form 9, the Veteran disagreed with the effective date and argued that the increase in severity occurred substantially before then.  Additionally, the Veteran's representative reiterated the disagreement with the October 8, 2013 effective date in a July 2016 memorandum.  This June 2014 document is an effective notice of disagreement with the assignment of the effective date of the 100 percent rating.  

A review of the record shows that the Veteran has not been issued a statement of the case in response to the notice of disagreement with respect to the issue of an effective date earlier than October 8, 2013 for a 100 percent disability rating for PTSD.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran and his representative a statement of the case addressing the issue of an effective date earlier than October 8, 2013 for a 100 percent disability rating for PTSD.  The Veteran must be advised of the time limit for filing a substantive appeal. Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


